DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the communication filed on March 15, 2021, claims 1-20 are pending.

Claim Objections
Claims 7, 12 and 18 objected to because of the following informalities:  
The denominator in Equation (1) should include parenthesis such that the denominator reads Σ(SOH (1-SOC)) and Σ(SOH*SOC).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Equation (2) recites PT which is the power command from EMS. However, from it is not understood what this power command is. From the specification and the independent claims, the power command is understood to be a signal from the upper level energy management system (EMS). Under the broadest reasonable interpretation, the power command is interpreted to be the maximum power sent by an EMS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8-9, 10, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okui US20160226268A1.
Regarding claim 1, Okui discloses a battery, or an electrical energy storage, system (200) (Okui; FIG. 2; ¶48). 
Okui discloses a plurality of battery banks (210), or packs connected in parallel (Okui; FIG. 2; ¶46). 
Okui discloses that each of the battery banks (210) include a battery management unit (BMU), each BMU is connected with one or more battery packs and configured to monitor voltages, currents and temperatures of the battery cells and control the one or more battery banks (Okui; FIG. 2; ¶47). 
Okui discloses one or more power converters, each power converter coupled with at least one battery pack and configured to convert alternating current (AC) from the power grid to direct current (DC) the battery units (Okui; FIG. 1; ¶41). 
Okui discloses a distribution controller (230) using multi-source inputs, as there are several inputs illustrated in FIGS. 1-2. The controller is further configured to perform analysis and execution and under the broadest reasonable interpretation includes smart technology. The controller (230) further comprising a processor and at least one tangible, non-transitory computer, or machine, readable medium encoded with one or more programs since the processor with the computer program instructions are recognized to be included with relevant device components such as the controller (230) (Okui; ¶37). 
Okai discloses reading data including state of health (SOH) and state of charge (SOC) from each battery bank (210) (Okai; ¶47). 
Okai discloses connecting a respective battery bank (210) with a respective power converter (220) (Okai; ¶41, 50). 
Okai discloses that if the distribution controller (230) receives a charging, or power, command. Because the distribution controller (230) receives the command, it follows that the command originates from another management system, or an upper level energy management system (EMS) (Okai; ¶59). 
Okai discloses calculating a respective power rate (C-rate) of each battery pack  (210) based on the SOH and the SOC of each battery pack and the power command from the EMS as the selected battery banks from a priority order sent by a management system are charged/discharged by a maximum charging rate, but charged at a lower C-rate when the efficiency degrades (Okai; ¶63-64).  
Okai discloses discharging power from or charging power to the plurality of battery packs based on the power rate of each battery pack (Okai; ¶63).
Regarding claim 4, Okai discloses that BMU provides the data to the controller (230) to read and monitor information from each battery pack (Okai; ¶47).
Regarding claim 6, Okai discloses that the controller is configured to charge power from the grid (10) to the plurality of battery packs (210) (Okai; ¶49).
Regarding claim 8, Okai discloses that the controller (230) is configured to send signals with instruction to each converter and/or each battery pack for discharging or charging based on the respective power rate of each battery pack (Okai; ¶63).
Regarding claim 9, Okai discloses that the controller (230) sets a charging limitation amount of the battery bank (210), or a maximum limit of the system. Charging is stopped when the charging status is over the critical value. Thus, feedback is sent to the EMS to stop charging (Okai; ¶57). 
Regarding claim 10, Okui discloses a distribution controller (230) using multi-source inputs, as there are several inputs illustrated in FIGS. 1-2. The controller is further configured to perform analysis and execution and under the broadest reasonable interpretation includes smart technology. The controller (230) further comprising a processor and at least one tangible, non-transitory computer, or machine, readable medium encoded with one or more programs since the processor with the computer program instructions are recognized to be included with relevant device components such as the controller (230) (Okui; ¶37). 
Okai discloses reading data including state of health (SOH) and state of charge (SOC) from each battery bank (210) (Okai; ¶47). 
Okai discloses connecting a respective battery bank (210) with a respective power converter (220) (Okai; ¶41, 50). 
Okai discloses that if the distribution controller (230) receives a charging, or power, command. Because the distribution controller (230) receives the command, it follows that the command originates from another management system, or an upper level energy management system (EMS) (Okai; ¶59). 
Okai discloses calculating a respective power rate (C-rate) of each battery pack  (210) based on the SOH and the SOC of each battery pack and the power command from the EMS as the selected battery banks from a priority order sent by a management system are charged/discharged by a maximum charging rate, but charged at a lower C-rate when the efficiency degrades (Okai; ¶63-64).  
Okai discloses discharging power from or charging power to the plurality of battery packs based on the power rate of each battery pack (Okai; ¶63).
Regarding claim 13, Okai discloses that the controller is configured to charge power from the grid (10) to the plurality of battery packs (210) (Okai; ¶49).
Regarding claim 14, Okai discloses that the controller (230) is configured to send signals with instruction to each converter and/or each battery pack for discharging or charging based on the respective power rate of each battery pack (Okai; ¶63).
Regarding claim 15, Okai discloses that the controller (230) sets a charging limitation amount of the battery bank (210), or a maximum limit of the system. Charging is stopped when the charging status is over the critical value. Thus, feedback is sent to the EMS to stop charging (Okai; ¶57).
Regarding claim 16, Okai discloses a method (FIG. 4-10) for operating an electrical energy storage system (200) through a controller (230) (Okai; FIGS. 1-2; 4-10).
Okai discloses reading data including state of health (SOH) and state of charge (SOC) from each battery bank (210) (Okai; ¶47). 
Okai discloses connecting a respective battery bank (210) with a respective power converter (220) (Okai; ¶41, 50). 
Okai discloses that if the distribution controller (230) receives a charging, or power, command. Because the distribution controller (230) receives the command, it follows that the command originates from another management system, or an upper level energy management system (EMS) (Okai; ¶59). 
Okai discloses calculating a respective power rate (C-rate) of each battery pack  (210) based on the SOH and the SOC of each battery pack and the power command from the EMS as the selected battery banks from a priority order sent by a management system are charged/discharged by a maximum charging rate, but charged at a lower C-rate when the efficiency degrades (Okai; ¶63-64).  
Okai discloses discharging power from or charging power to the plurality of battery packs based on the power rate of each battery pack (Okai; ¶63).
Regarding claim 19, Okai discloses that the controller (230) is configured to send signals with instruction to each converter and/or each battery pack for discharging or charging based on the respective power rate of each battery pack (Okai; ¶63).
Regarding claim 20, Okai discloses that the controller (230) sets a charging limitation amount of the battery bank (210), or a maximum limit of the system. Charging is stopped when the charging status is over the critical value. Thus, feedback is sent to the EMS to stop charging (Okai; ¶57).

Claims 1-2, 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Arvind et al. US20210050729A1.
Regarding claim 1, Arvind discloses a power system (20), or an electrical energy storage system (Arvind; FIGS. 1 and 1A).
Arvind discloses a plurality of batteries (32, 34, 36, 38) connected in parallel (Arvind; FIGS. 1 and 1A; ¶29). 
Arvind discloses one or more battery power management module (BMM) (50), or unit (BPMU), each BMM connected with a battery and configured to monitor and control the one or more battery packs (Arvind; FIGS. 1 and 1A; ¶44). 
Arvind discloses one or more power converters (80, 42, 44, 46, 48), each power converter coupled with at least one battery pack and configured to convert direct current (DC) from the at least one battery pack to alternating current (AC) and vice versa (Arvind; FIGS. 1 and 1A; ¶42).
Arvind discloses a master controller (70) using multi-source inputs, such as gensets (62-68). The controller is further configured to perform analysis and execution and under the broadest reasonable interpretation includes smart technology. The controller is taught to include one or more processor and at least one tangible, non-transitory machine readable medium comprising logic and encoded with one or more programs (Arvind; ¶43).
Arvid discloses that the BMM obtains the state of health and the state of charge from each battery and the master controller aggregates, or reads, the data from the BMM including state of health (SOH) and state of charge (SOC) from each battery pack (Arvid; ¶62). 
Arvid discloses connecting a respective battery pack with a respective bidirectional, or power, converter (42, 44, 46, 48) (Arvid;  FIGS. 1 and 1A).
Arvid discloses receiving an external load demand, or power command, from an external source, or an upper level energy management system (EMS) (Arvid; ¶44). 
Arvid discloses calculating the change in battery capacity over time, or a respective power rate, of each battery pack based on the SOH and the SOC of each battery pack (Arvid; ¶25-26; ¶64). 
Arvid discloses discharging power from or charging power to the plurality of battery packs based on the power rate of each battery pack (Arvid; ¶64).
Regarding claim 2, Arvid discloses that the plurality of battery packs are heterogeneous battery packs selected from first use, or new, batteries (35), second-use electric vehicle (EV) batteries (39), or combinations thereof (Arvid; FIG. 1A, ¶44).
Regarding claim 10, Arvind discloses a master controller (70) using multi-source inputs, such as gensets (62-68). The controller is further configured to perform analysis and execution and under the broadest reasonable interpretation includes smart technology. The controller is taught to include one or more processor and at least one tangible, non-transitory machine readable medium comprising logic and encoded with one or more programs (Arvind; ¶43).
Arvid discloses that the BMM obtains the state of health and the state of charge from each battery and the master controller aggregates, or reads, the data from the BMM including state of health (SOH) and state of charge (SOC) from each battery pack (Arvid; ¶62). 
Arvid discloses connecting a respective battery pack with a respective bidirectional, or power, converter (42, 44, 46, 48) (Arvid;  FIGS. 1 and 1A).
Arvid discloses receiving an external load demand, or power command, from an external source, or an upper level energy management system (EMS) (Arvid; ¶44). 
Arvid discloses calculating the change in battery capacity over time, or a respective power rate, of each battery pack based on the SOH and the SOC of each battery pack (Arvid; ¶25-26; ¶64).
Regarding claim 11, Arvid discloses that the plurality of battery packs are heterogeneous battery packs selected from first use, or new, batteries (35), second-use electric vehicle (EV) batteries (39), or combinations thereof (Arvid; FIG. 1A, ¶44).
Regarding claim 16, Arvind discloses a method for operating an electrical energy storage system (20) through a controller (70) (Arvind; FIGS. 1 and 1A).
Arvid discloses that the BMM obtains the state of health and the state of charge from each battery and the master controller aggregates, or reads, the data from the BMM including state of health (SOH) and state of charge (SOC) from each battery pack (Arvid; ¶62). 
Arvid discloses connecting a respective battery pack with a respective bidirectional, or power, converter (42, 44, 46, 48) (Arvid;  FIGS. 1 and 1A).
Arvid discloses receiving an external load demand, or power command, from an external source, or an upper level energy management system (EMS) (Arvid; ¶44). 
Arvid discloses calculating the change in battery capacity over time, or a respective power rate, of each battery pack based on the SOH and the SOC of each battery pack (Arvid; ¶25-26; ¶64).
Regarding claim 17, Arvid discloses that the plurality of battery packs are heterogeneous battery packs selected from first use, or new, batteries (35), second-use electric vehicle (EV) batteries (39), or combinations thereof (Arvid; FIG. 1A, ¶44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okui US20160226268A1 as evidenced by Yoon et al. US20100297482A1.
Regarding claim 3, Okai discloses that each battery pack (210) comprises an internal battery management unit (BMU) (Okai; ¶47).
Including an inverter in a battery pack is well-known in the art. This is evidenced by Yoon. Yoon teaches a battery pack (FIG. 8) which includes an external input and output circuit (800) and a battery management system (600). The external input and output circuit is taught to be an inverter (Yoon; FIG. 8; ¶9 and ¶75).
It would be well-known in the art to provide an inverter in the battery in order to provide compatible signals to and from the battery.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okui US20160226268A1 as evidenced by Sloan US4902956A.
Regarding claim 5, Okai discloses that the distribution controller (330) is connected to the converters (320) and switches (325). The switches, or circuit breakers, configured to connect or disconnect a respective battery pack and a respective power converter (Okai; FIG. 3; ¶69).
It is well-known in the art to provide switch, or circuit breakers, that are automatic in order to provide protection to a circuit. This is evidenced by Sloan which teaches that automatic activation of a circuit breaker is preferred (Sloan; column 4, lines 57-64). 
It would be obvious to provide such a circuit breaker in order to preserve current in a vehicle (Sloan; column 2, lines 15-20).

Claims 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okui US20160226268A1 in view of Castillo et al. “Calculation of the state of safety (SOS) for lithium ion batteries”, Journal of Power Sources, Volume 324,2 016, Pages 509-520, ISSN 0378-7753,  https://doi.org/10.1016/j.jpowsour.2016.05.068.
Regarding claim 7, Okui is silent as to wherein the controller is configured to calculate a respective power rate (Pi) of each battery pack according to equations (1) and (2): 
    PNG
    media_image1.png
    113
    418
    media_image1.png
    Greyscale
 wherein SOHO and SOCK are the SOH and the SOC of each battery pack, respectively, PT is the power command from the EMS, PiMax is the maximum capacity of each battery pack, and a, is a multiplier representing a dispatch share of each battery pack.
Castillo discloses calculating a state of safety for batteries. Equation (5) of Castillo recites:
 
    PNG
    media_image2.png
    39
    249
    media_image2.png
    Greyscale
 (Castillo; page 511)
Where the maximum power is adjusted according to the state of charge and the state of health which is interpreted as a coefficient to Pmax. Although the coefficient is not determining a maximum, it would be obvious to one of ordinary skill in the art to determine a percentage of the SOC and SOH at a given instance in order to determine the min charging rate. Determining a percentage of use is a commonly determined mathematical concept.
It would be obvious to one of ordinary skill in the art to apply the teachings of Castillo to Okui in order to maintain the batteries in a state of safety (Castillo; Abstract).
Regarding claim 12, Okui is silent as to wherein the controller is configured to calculate a respective power rate (Pi) of each battery pack according to equations (1) and (2): 
    PNG
    media_image1.png
    113
    418
    media_image1.png
    Greyscale
 wherein SOHO and SOCK are the SOH and the SOC of each battery pack, respectively, PT is the power command from the EMS, PiMax is the maximum capacity of each battery pack, and a, is a multiplier representing a dispatch share of each battery pack.
Castillo discloses calculating a state of safety for batteries. Equation (5) of Castillo recites:
 
    PNG
    media_image2.png
    39
    249
    media_image2.png
    Greyscale
 (Castillo; page 511)
Where the maximum power is adjusted according to the state of charge and the state of health which is interpreted as a coefficient to Pmax. Although the coefficient is not determining a maximum, it would be obvious to one of ordinary skill in the art to determine a percentage of the SOC and SOH at a given instance in order to determine the min charging rate. Determining a percentage of use is a commonly determined mathematical concept.
It would be obvious to one of ordinary skill in the art to apply the teachings of Castillo to Okui in order to maintain the batteries in a state of safety (Castillo; Abstract).
Regarding claim 18, Okui is silent as to wherein the controller is configured to calculate a respective power rate (Pi) of each battery pack according to equations (1) and (2): 
    PNG
    media_image1.png
    113
    418
    media_image1.png
    Greyscale
 wherein SOHO and SOCK are the SOH and the SOC of each battery pack, respectively, PT is the power command from the EMS, PiMax is the maximum capacity of each battery pack, and a, is a multiplier representing a dispatch share of each battery pack.
Castillo discloses calculating a state of safety for batteries. Equation (5) of Castillo recites:
 
    PNG
    media_image2.png
    39
    249
    media_image2.png
    Greyscale
 (Castillo; page 511)
Where the maximum power is adjusted according to the state of charge and the state of health which is interpreted as a coefficient to Pmax. Although the coefficient is not determining a maximum, it would be obvious to one of ordinary skill in the art to determine a percentage of the SOC and SOH at a given instance in order to determine the min charging rate. Determining a percentage of use is a commonly determined mathematical concept.
It would be obvious to one of ordinary skill in the art to apply the teachings of Castillo to Okui in order to maintain the batteries in a state of safety (Castillo; Abstract).

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wenzel et al. US10855081B1 discloses an electrical energy storage system that uses power setpoints and ramp rate to control the power setpoints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859